PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Xuezhi Zhang402 Building 28, Cuishan Lantian YuanHuanan Country Garden, Yingbin Road Panyu DistrictGuangzhou, Guangdong 51144-2 CN CHINA



In re Application of 
Zhang, Xuezhi
Application No. 16/660,821
Filed: 23 Oct 2019
For: Business Mode and Apparatus for a Mobile Bank

:
:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.181
:
:


This is a decision in response to the petition filed on May 21, 2022 requesting a decision regarding the Pre-Appeal Brief Conference Request filed on April 4, 2022. 

The petition is DISMISSED AS MOOT.

Background

A review of the record shows:

On January 21, 2022, a final Office action was mailed.
On January 23, 2022, a petition was filed requesting the withdrawal of finality of the January 21, 2022 Office action.
On February 20, 2022, an after-final response was filed.
On March 18, 2022, an advisory action was mailed.
On April 4, 2022, a Notice of Appeal and Pre-Appeal Brief Conference Request were filed.
On April 4, 2022, a non-final Office was mailed.
On April 8, 2002, a decision was mailed dismissing the petition filed on January 23, 2022 requesting the withdrawal of finality of the January 21, 2022 Office action.
On May 21, 2022, the instant petition was filed requesting a decision regarding the Pre-Appeal Brief Conference Request filed on April 4, 2022.  

Applicable Regulations, Rules, and Statutes


MPEP 1204.02 recites, in part:

	Since July of 2005 the Office has provided an ongoing pilot program in which an appellant, upon the filing of a notice of appeal may also request a pre-appeal brief review. See "Pre-Appeal Brief Conference Pilot Program," 1296 OG 67 (July 12, 2005)  […] 

Upon receipt of a properly filed request, a supervisor will designate a panel of appropriate reviewers to review the appellant's remarks and the examiner's rejections. The panel will include at least a supervisor and the examiner of record and will have the authority to reopen prosecution if appropriate. The appellant will not be permitted to attend the review and no interviews will be granted prior to issuance of the pre-appeal brief review decision.

After the review is complete, the Office will mail a decision on the status of the application. The decision will state one of the following:
[…] (B) Prosecution on the merits is reopened and an appropriate Office communication will follow in due course. […] (Emphasis added)

Discussion and Analysis

The petitioner argues the following: “…It is expected that a decision be made for the pre-appeal brief request for review within 2 months of the filing date before the filing of the Appeal Brief. Please follow the legal procedures.” (Petition, at 2)

As an initial matter of clarification, it should be noted that the 2-month time period referred to by the petitioner is the amount of time available to applicants to file an Appeal Brief from the date of the Notice of Appeal filing. Whereas, as per MPEP 1204.02 and the referenced "Pre-Appeal Brief Conference Pilot Program," 1296 OG 67 (July 12, 2005), the Office should mail a decision within 45 days of receipt of a properly filed request. (OG, Section 5)

Based on a thorough review of the prosecution history, though no official Pre-Appeal Brief Conference decision was mailed within the recommended 45 days, a non-final Office action was in fact mailed on April 4, 2022, the same day the Pre-Appeal Brief Conference request was filed. Therefore in accordance with MPEP 1204.02, “prosecution on the merits [has been] reopened and an appropriate Office communication [has followed] in due course”, thereby effectively rendering the request and need for a Pre-Appeal Brief Conference decision moot. 


Summary 

Based on the foregoing reasons, the petitioner’s request for relief is DISMISSED AS MOOT.

The application will remain with the examiner and the recent Appeal Brief filed on June 1, 2022 will be considered accordingly.

Any inquiry regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.



/DEBORAH J REYNOLDS/Director, Art Unit 3600                                                                                                                                                                                                        _____________________________

Deborah Reynolds, Director
Technology Center 3600
(571) 272-0734

/DR/ /WB/ /GS/ 6/21/2022